Citation Nr: 1740541	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-43 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to VA dependency and indemnity compensation (DIC) benefits.

2.  Entitlement to death pension benefits as a surviving spouse.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from December 1942 until October 1945.  He died on February [redacted], 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center (PMC) in St. Paul, Minnesota.  The VA Regional Office (RO) in Los Angeles, California currently has jurisdiction over this matter.

In July 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge.  The grandson of the appellant and the Veteran appeared at the hearing, but did not offer any testimony.  The record contains a transcript of the hearing.

The PMC originally adjudicated the matter on appeal as involving claims of entitlement to VA Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits.  The Notice of Disagreement addressed each of those claims.  In the subsequent Statement of the Case, the only issue adjudicated was:  "Whether VA was correct to deny death pension benefits."  See also July 2017 Board Hearing (discussing "the decision to deny entitlement to death pension benefits").  The Board will address the appeal with respect to the denial of entitlement to death pension benefits as that matter has been fully developed and is ripe for adjudication by the Board.  The entitlement to status as an eligible claimant (i.e. the Veteran's surviving spouse) for death pension purposes underlies the pension claim.  Without a positive determination on that question, the merits of the death pension claim need not be addressed as there is no legal entitlement to the benefits sought.

However, the appellant also appealed the accrued benefits and DIC benefits claims.  Those two claims have eligibility requirements distinct from those for death pension benefits.  Therefore, the determination of ineligibility for death pension benefits by the RO was not dispositive of those claims and they should have been adjudicated separately in a statement of the case.  The Board will remand them below for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to DIC benefits and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In 1991, the appellant remarried and that marriage lasted until 1995 when it was ended due to the death of her second husband.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA death pension benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(c), 1102, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.204, 3.205 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appellant has not alleged any deficiencies in notice or in providing assistance to the appellant.  Upon review of the record, the Board finds no such deficiencies.  Moreover, the Board has accepted the facts relating to eligibility as the appellant alleged them.  The merits are determined by application of law to the undisputed facts regarding the appellant's marriage and remarriage.  No further notice or development is necessary prior to adjudication of the death pension benefits claim.

In addition, having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Merits

The appellant contends that she is the surviving spouse of the Veteran and seeks VA death pension benefits.

The appellant has alleged and there is no contradictory evidence, that she was married to the Veteran from 1952 until the date of his death in 1983.  In November 1991, she remarried.  Her second marriage ended upon the death of her second husband in August 1995.  She believes that she is eligible for death pension benefits as the surviving spouse of the Veteran because her second marriage lasted for under five (5) years.  See December 2014 VA Form 9.

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include Disability and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1102, 1121, 1141, 1304, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2016).  Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of a marriage, provided that the statement contains the date and place of the event and the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2014); 38 C.F.R. § 3.204(a)(1) (2016).  However, VA shall require the types of evidence indicated in §§ 3.205 through 3.211 where the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2) (2016).

Except as provided in 38 C.F.R. § 3.52, "surviving spouse"" means a person whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2016).

Section 3.55 contains a number of exceptions to the bar to eligibility for benefits to surviving spouses who have remarried, however, none of those provisions are applicable in the circumstances of this case.  For example, section 3.55(a)(2) provides that remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the marriage, would be considered the surviving spouse.  The appellant's remarriage did not occur until 1991 and was terminated in 1995, well after the deadline under subsection (a)(2).

In addition, section 3.55(a)(3) provides that, in particular circumstances, "remarriage of a surviving spouse terminated by death...will not bar the furnishing of dependency and indemnity compensation..."  Section 3.55(a)(4) provides the same with respect to medical benefits under CHAMPVA, educational assistance, and housing loans.  Therefore, the appellant may be eligible as a surviving spouse for certain benefits such as DIC benefits, but neither these nor other exceptions under section 3.55 apply to death pension benefits and/or the circumstances of this case.

The appellant indicated in her substantive appeal and at her Board hearing that she had been told a remarriage that lasted fewer than five (5) years would not act as a bar to benefits available to a surviving spouse.  See December 2014 VA Form 9; July 2017 Board Hearing Tr. at 3.  However, there is no law or regulation applicable to this case that provides any such exception to the general bar to death pension benefits after remarriage.

In summary, 38 C.F.R. § 3.50(b)(2) defines a surviving spouse as someone who was married to a veteran at the time of the veteran's death and who has not remarried.  The exceptions from that general bar either do not apply to the circumstances of this case or do not apply to death pension benefits.  The appellant's claim of entitlement to death pension benefits as the surviving spouse of the Veteran is denied.


ORDER

Entitlement to VA death pension benefits as a surviving spouse is denied.


REMAND

As discussed in the Introduction, the appellant has initiated appeals on her claims of entitlement to VA DIC benefits and accrued benefits.  See October 2012 Rating Decision; November 2012 Notice of Disagreement; January 2013 Report of General Information (confirming appellant's intent to appeal).  She has not expressly limited her appeal and, in fact, noted during the course of these proceedings that she had previously been receiving DIC benefits which, she hoped, would be restored.  See, e.g., January 2013 Report of General Information; see also July 2014 Report of General Information (referencing both DIC and death pension benefits).

As noted above, the laws and regulations relating to the definition of "surviving spouse" for DIC benefits are different, in potentially determinative respects, from the definition of "surviving spouse" (and exceptions thereto) applicable to death pension benefits.  The death pension benefits claim adjudicated by the AOJ in the December 2014 Statement of the Claim and above in this Board decision is separate and distinct from the claims of entitlement to DIC benefits and accrued benefits.  See, e.g., 38 C.F.R. § 3.55(a)(3) (providing an exception to the remarriage bar which applies to DIC benefits but not to death pension benefits); VA's Adjudication Manual 21-1, Part IV.iii.3.D.11.a (noting that a 1998 change in the law resulted in surviving spouses being "eligibl[e] for DIC (but not pension)...in any case in which remarriage of the surviving spouse is terminated by death...").  In these circumstances, the Board will not presume that the appellant limited or abandoned her claims of entitlement to DIC benefits as a surviving spouse and to accrued benefits.  Moreover, the conclusions of fact and law made with respect to the death pension benefits claim do not preclude the appellant from prevailing on these other claims.

Because the AOJ has not yet issued a Statement of the Case with respect to the DIC and accrued benefits claims, remand is required.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Any further development deemed necessary with respect to those claims should be completed.

Additional factual development may be necessary as the electronic claims file does not have any documents received prior to 2012 which, according to the appellant's testimony, would include prior awards of benefits to her.  The AOJ also determined that no accrued benefits were owed to the Veteran at the time of his death, but there is no documentation in the claims file which either confirms or contradicts that finding.  Despite noting this potentially missing evidence, the Board makes no determination at this time whether further development is required.

Accordingly, the case is REMANDED for the following action:

1. After conducting any additional development deemed necessary, issue a statement of the case with respect to the claims of (1) Entitlement to VA DIC benefits as a surviving spouse; and (2) Entitlement accrued benefits. 

Then, advise the appellant, in writing, of the requirements for perfection of an appeal of those issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


